DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 11/10/2021.
Claims 1, 9, 15, and 18 have been amended.  Claims 1 and 4-20 are pending and have been examined on the merits (claims 1, 9, and 15 being independent).
The amendment filed 11/10/2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 11/10/2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
(1) “Applicant asserts that the claimed invention is similar to Bascom in that the claimed invention uses various technical components in a non-conventional way to filter content. Applicant asserts that the claimed invention is not conventional because the claimed invention includes machine learning modules that create decision trees. While a decision tree by itself may be abstract, the decision tree within memory provides numerous technical advantages.” (Applicant remarks, page 12)

(3) “Similar to Example 39, at least the above steps of the claimed invention does NOT include a judicial exception because the claim does not recite any mathematical relationships, formulas or calculations. In particular, the elements may be based on mathematical concepts, but the mathematical concepts are not recited in the claims. Further, at least the above steps of the claimed invention do not recite a mental process because the steps are not practically performed in the human mind.” (Applicant remarks, page 13)
(4) “Even if the Examiner somehow considers the use of re-training, iterative algorithms and machine learning in the claimed invention to be a judicial exception, Applicant also asserts that the claimed invention is integrated into a practical application. In particular, the claimed invention includes the practical application of using machine learning with historical data to predict an outcome based on characteristics of the claim data. As a reminder, the Examiner may not consider whether such process is well-understood, routine or conventional, and such use of re-training, iterative algorithms and machine learning must be given weight, whether or not it is considered conventional.” (Applicant remarks, page 13)
Examiner notes:
(1) In consideration of Applicant’s arguments (1), an inventive concept of BASCOM can be found in the ordered combination of claim limitations that transform the abstract idea of filtering 
(2) In consideration of Applicant’s arguments (2) and (3), the claim of Example 39 does not recite any of the judicial exceptions enumerated in the 2019 PEG because the claim does not recite any mathematical relationships, formulas, or calculations. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.  However, the instant claimed invention is directed to a method to organizing human activity including mitigating risk or insurance and/or mental processes including an observation or evaluation, and furthermore, the claimed invention uses additional elements/steps to improve the abstract idea of using a Cost of Waiting (COW) calculating module, a machine learning module, a WC claim comparing module,  and a WC claim classifying module as generally linking the use of the judicial exception to a particular technological environment or filed of use. - See MPEP 2106.06(h)
Another example of a case identifying a claim as reciting a fundamental economic practice is Bancorp Services., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Cir. 2012). The fundamental economic practice at issue in Bancorp pertained to insurance. The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of Bilski). -MPEP 2106.04(a)(2)
Furthermore, the steps of calculating… a maximum medical improvement (MMI), calculating… a COW for a predetermined period of time, comparing… the corresponding WC claim characteristic data of the open WC claim, classifying… each seasoned WC claim in the population, including… a root node, a first branch, a second branch, a first terminal node, and a second terminal node, setting… a settlement status indicator of the open WC claim, and evaluating… an open WC claim, under the broadest reasonable interpretation, fall under the enumerated abstract idea grouping of Mental Processes as ‘concepts performed in human mind including an observation, evaluation, or judgment’. For example, the nominal recitation of the generic “COW calculating module” and “WC claim comparing module” suitably programmed to carry out this abstract idea does not take these limitations out of the Mental Processes Grouping.
(3)    In consideration of Applicant’s arguments (4), the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.  For example, the claims require the variety of components (e.g., computer readable medium, instructions, a WC claim processing program, a WC claim database, a processor, display device, a (Cost of Waiting) COW calculating module, a WC claim comparing module, a WC claim classifying module, a computer executable code segment, a regression analysis, a graphical 
These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(4) As the enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform for processing a worker’s compensation (WC) claim, i.e. mitigating risk for future loss on an insurance claim, for an individual, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’ such as mitigating risk for future loss on an insurance claim).  For instance, in the process of claims 1, 9, and 15, the limitations of including… a WC claim, executing… the WC claim, including… seasoned WC claim characteristic data, calculating… a COW for a predetermined period of time, conducting… a regression analysis of the population of seasoned WC claims, determining… a WC claim characteristic, classifying… open WC claim, generating… a graphical decision tree analysis of a settlement administration strategy, comparing… the corresponding WC claim characteristic data of the open WC claim, classifying… each seasoned WC claim in the population, including… a root node, a first branch, a second branch, a first terminal node, and a second terminal node, representing… a decision of the root node, representing… an opposing decision of the root node, setting… a settlement status indicator of the open WC claim, and evaluating… an open WC claim recite this judicial exception.  
Another example of a case identifying a claim as reciting a fundamental economic practice is Bancorp Services., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Cir. 2012). The fundamental economic practice at issue in Bancorp pertained to insurance. The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a policy value and a policy unit value for the current day. 687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski). -MPEP 2106.04(a)(2)
Furthermore, the steps of calculating… a maximum medical improvement (MMI), calculating… a COW for a predetermined period of time, comparing… the corresponding WC claim characteristic data of the open WC claim, classifying… open WC claim, classifying… each seasoned WC claim in the population, including… a root node, a first branch, a second branch, a first terminal node, and a second terminal node, setting… a settlement status indicator of the open WC claim, and evaluating… an open WC claim, under the broadest reasonable interpretation, fall under the enumerated abstract idea grouping of Mental Processes as ‘concepts performed in human mind including an observation, evaluation, or judgment’. For example, the nominal recitation of 
 (5) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 9, and 15 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., computer readable medium, instructions, WC claim processing program, WC claim database, processor, display device, COW calculating module, a regression analysis, a graphical decision tree analysis, and machine learning module, etc.) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(6) Step 2B Consideration: The limitations recited by claims 1, 9, and 15 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute 
For instance, the limitations of calculating… a COW for a predetermined period of time, generating… a graphical decision tree analysis of a settlement administration strategy, comparing… the corresponding WC claim characteristic data of the open WC claim, representing… a decision of the root node, representing… an opposing decision of the root node, setting… a settlement status indicator of the open WC claim, transmitting… a display signal, displaying… the graphical decision tree analysis, and displaying… indicia based on a digital signal are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of for processing a worker’s compensation (WC) claim, e.g. an insurance claim.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0053-0054], microprocessor, mainframe computer, digital signal processor, a portable computing device, internal network, external network, WC claim processor, WC claim processing program (COW calculating module and machine learning module), data storage device, and web server.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a machine learning module” and “a WC claim classifying module”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of processing a worker’s compensation (WC) claim, i.e. an insurance claim, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1 and 4-20 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for processing a worker’s compensation (WC) claim which contains the steps of processing, calculating, determining, matching, comparing, evaluating, displaying, generating, and classifying.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, claim 9 is direct to a process, and claim 15 is direct to a non-transitory computer-readable storage medium, i.e. a worker’s compensation claim to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for processing a worker’s compensation (WC) claim is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk, insurance’ and Mental Processes as ‘concepts performed in human mind including an observation, evaluation, or judgment’.  As such, the claims include an abstract idea.
The specific limitations of the invention are identified to encompass the abstract idea include: including… a WC claim, including… seasoned WC claim characteristic data, displaying… indicia, calculating… a COW for a predetermined period of time, conducting… a regression analysis of the population of seasoned WC claims, determining… a WC claim characteristic, classifying… open WC claim, generating… a graphical decision tree analysis of a settlement administration strategy, comparing… the corresponding WC claim characteristic data of the open WC claim, classifying… each seasoned WC claim in the population, including… a root node, a first branch, a second branch, a first terminal node, and a second terminal node, representing… a decision of the root node, representing… an opposing decision of the root node, setting… a settlement status indicator of the open WC claim, and evaluating… an open WC claim.
As stated above, this abstract idea falls into the subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk, insurance’ and Mental Processes as ‘concepts performed in human mind including an observation, evaluation, or judgment’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of calculating… a maximum medical improvement (MMI), calculating… a COW for a predetermined period of time, comparing… the corresponding WC claim characteristic data of the open WC claim, representing… a decision of the root node, representing… an opposing decision of the root node, setting… a settlement status indicator of the open WC claim, transmitting… a display signal, displaying… the graphical decision tree analysis, and displaying… indicia based on a digital signal do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (e.g., computer readable medium, instructions, a WC claim processing program, a WC claim database, a processor, display device, a (Cost of Waiting) COW calculating module, a WC claim comparing module, a WC claim classifying module, a computer executable code segment, a regression analysis, a graphical decision tree created, a graphical decision tree analysis, the root node, the first terminal node, and machine learning modules) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0053-0054], microprocessor, mainframe computer, digital signal processor, a portable computing device, internal network, external network, WC claim processor, WC claim processing program (COW calculating module and machine learning module), data storage device, and web server) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., computer readable medium, instructions, a WC claim processing program, a WC claim database, a processor, display device, a (Cost of Waiting) COW calculating module, a WC claim comparing module, a WC claim classifying module, a computer executable code segment, a regression analysis, a graphical decision tree created, a graphical decision tree analysis, the root node, the first terminal node, and machine learning modules) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. 
The fact that a generic computing system, such as described above, can be suitably programmed  to perform the claimed method without requiring any nonconventional computer, network, or other computing components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, Examiner has pointed to the computing functionality leveraged as well-understood, routine and conventional computing functionality, both individually and in combination, See MPEP 2106.05(d). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself.  At best, these features may be considered to be a business solution, using computers, to a problem of providing a method of the steps for executing the WC claim…., calculating a maximum medical improvement (MMI)…, calculating a COW for a predetermined period of time…, training the machine learning module…, generating a graphical decision tree analysis…, comparing the corresponding WC claim characteristic data…, classifying each seasoned WC claim in the population…, transmitting a display signal…, displaying the graphical decision tree analysis…, and displaying indicia based on a digital signal… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of processing a worker’s compensation (WC) claim, e.g., an insurance claim. By relying on computing devices and/or standard equipment to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a machine learning module” and “a WC claim classifying module”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of processing a worker’s compensation (WC) claim, i.e. an insurance claim, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence the claims do not recite significantly more than an abstract idea.  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 4-8, 10-14, and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 4, 11, and 17, the step of “wherein the first predetermined condition is the COW is greater than a first predetermined amount, and the second predetermined condition is the COW is less than a second predetermined amount.”, in claim 5, the step of “wherein the WC claim characteristic is determined by conducting the regression analysis such that the adversely-developing predictor is present in a set of the WC claims of the seasoned population”, in claim 6, the step of “wherein the first predetermined condition is the COW is greater than a first predetermined amount, and the second predetermined condition is the COW is less than a second predetermined amount.”, in claims 7, 12, 13, and 19, the step of “wherein the first predetermined amount is different from, and greater than, the second predetermined amount, and wherein the WC claim classifying module is configured to classify each seasoned WC claim in the population as a neutral WC claim when the COW of the seasoned WC claim satisfies a third predetermined condition.”, in claim 8, the step of “wherein the first predetermined condition is the COW is positive, and the second predetermined condition is the COW is equal to or less than zero.”, in claims 10 and 16, the step of “wherein the first predetermined condition is the COW is positive, and the second predetermined condition is the COW is equal to or less than zero.”, in claims 14 and 20, the step of “periodically compiling a different population of seasoned WC claims of the jurisdiction and repeating the steps of claim 9 using the different population of seasoned WC claims.”, and in claim 18, the step of “…receiving an updated training set of historical WC claims data related to historical WC claims to update the seasoned WC claims;…”,  are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Conducting the regression analysis using a set of insurance claims data to determine a workers' compensation claim characteristic is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 4-8, 10-14, and 16-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 9, and 15 above.  Merely claiming the same process using a set of insurance claims data to determine a workers' compensation claim characteristic and calculate a cost of waiting does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1 and 4-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        January 14, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/17/2022